In an action to recover damages for dental malpractice and lack of informed consent, the defendants Edward Jastremski and Edward Jastremski, D.D.S., EC., appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Giacobbe, J.), dated March 8, 2006, as denied their motion pursuant to CPLR 3216 to dismiss the complaint insofar as asserted against them for failure to prosecute.
Ordered that the order is affirmed insofar as appealed from, with costs.
CPLR 3216 is “extremely forgiving” (Baczkowski v Collins Constr. Co., 89 NY2d 499, 503 [1997]) in that it “never requires, but merely authorizes, the Supreme Court to dismiss a plaintiffs action based on the plaintiffs unreasonable neglect to proceed” (Davis v Goodsell, 6 AD3d 382, 383 [2004]; see CPLR 3216 [a], *459[e]; Di Simone v Good Samaritan Hosp., 100 NY2d 632, 633 [2003]; Baczkowski v Collins Constr. Co., supra at 504-505; Goldblum v Franklin Munson Fire Dist., 27 AD3d 694 [2006]). While the statute prohibits the Supreme Court from dismissing an action based on neglect to proceed whenever the plaintiff has shown a justifiable excuse for the delay in the prosecution of the action and a meritorious cause of action (see CPLR 3216 [e]; Di Simone v Good Samaritan Hosp., supra), such a dual showing is not strictly necessary to avoid dismissal of the action (see Baczkowski v Collins Constr. Co., supra at 503-505; Davis v Goodsell, supra at 383-384).
The Supreme Court providently exercised its discretion in excusing the plaintiffs failure to comply with the 90-day notice, since, inter alia, the plaintiff did not intend to abandon her action and the appellants demanded additional discovery subsequent to the filing of the 90-day demand (see Goldblum v Franklin Munson Fire Dist., supra; Davis v Goodsell, supra at 384; Matter of Simmons v McSimmons, Inc., 261 AD2d 547 [1999]; Markarian v Hundert, 180 AD2d 780 [1992]; Martinisi v Cornwall Hosp., 177 AD2d 549 [1991]). Prudenti, P.J., Adams, Santucci and Lifson, JJ., concur.